

Exhibit 10.9
June 14, 2018
Daniel Yergin
c/o IHS Markit Ltd.
1300 Connecticut Avenue NW
Suite 800
Washington, D.C. 20036
Subject: Amended and Restated Terms of Employment
Dear Dan:
This letter agreement is intended to set forth the terms of your continued
employment by IHS Global Inc. (the “Company”) as Vice Chairman of IHS Markit
Ltd. (“IHS Markit”), an affiliate of the Company (“Letter Agreement”). The terms
of this Letter Agreement are effective as of June 14, 2018 (the “Effective
Date”).
1.Term; Duties and Responsibilities. Your employment under this Letter Agreement
is effective as of the Effective Date.
Your position reports to the person set forth on Exhibit A. Your principal work
location is also set forth on Exhibit A. You will continue to devote your
attention and time during working hours to the affairs and business of the
Affiliated Group (as defined below) and devote substantially all of your working
time, attention and energies to perform such duties and responsibilities as
shall be reasonably assigned to you by the person set forth on Exhibit A and are
consistent with your position; provided, however, that nothing herein shall be
interpreted to preclude you, so long as there is no material interference with
your duties hereunder, from being involved with the third party board and
committee memberships identified on Exhibit A. In addition, you agree to serve,
without additional compensation, as an officer or director for any member of the
Affiliated Group. For purposes of this Letter Agreement, the term “Affiliated
Group” means IHS Markit and any corporation, partnership, joint venture, limited
liability company or other entity in which IHS Markit has a 50% or greater
direct or indirect interest.
Notwithstanding anything herein to the contrary, the parties hereto acknowledge
and agree that you may, for your own account and at your own expense, engage in
the Permitted Outside Activities (defined below) to the extent that the time
devoted to such activities does not detract in a material way from the
performance of your duties and responsibilities to the Company and the
Affiliated Group, that all such Permitted Outside Activities are compliant with
the Company and Affiliated Group’s then-current Conflicts of Interest Policy and
related policies that have been communicated to you from time to time, and that
you do not engage in any such activity detrimental to the business interests of
the Company or the Affiliated Group. The “Permitted Outside Activities” are
(i) writing books or writing for magazines and newspapers of the quality of the
books and other writings you have heretofore written, (ii) delivering lectures,
fulfilling speaking


1

--------------------------------------------------------------------------------




engagements or lecturing at educational institutions, it being understood that
you will reimburse the Company out of any proceeds received for any such
activities for expenses it incurs in connection therewith, (iii) appearing on,
writing for and producing for film, radio, television and other forms of media,
(iv) holding board and advisory positions for the already-approved third party
entities identified on Exhibit A and such other entities, with the prior written
consent of the Company, (v) investing and managing investments to the extent not
in the energy research or energy consulting business, (vi) participating in
civic and charitable activities and (vii) engaging in other activities
consistent with the foregoing and consistent with your status as a public
intellectual, and with the intention that you will perform your duties hereunder
and at the same time may engage in other activities that will advance the
reputation of the Company, the Affiliated Group and you and, to the extent
commercially reasonable and approved or requested by IHS Markit, you will note
your position at IHS Markit in your attribution related to any of these
Permitted Activities.
2.    Compensation and Benefits. Your compensation and benefits are as set forth
below and in Exhibit A and Exhibit B.
(a)    Annual Base Salary: You will receive an annual base salary of the amount
set forth on Exhibit A, payable in installments in accordance with the payroll
procedures of the Company (or the member of the Affiliated Group that pays your
base salary) in effect from time to time. Your base salary includes compensation
for all time worked, as well as appropriate consideration for any time off
pursuant to IHS Markit’s personal time off policy, as provided in Section ‎2(d).
(b)    Annual Cash Incentive Compensation: You are eligible to participate in
IHS Markit’s annual incentive program for similarly situated executives of IHS
Markit, as amended or otherwise modified from time to time by the Human
Resources Committee (“HR Committee”) of IHS Markit’s Board of Directors (the
“Board”), on the terms set forth on Exhibit A. Except as provided in this
paragraph and in Section ‎3, to qualify for a payment under the annual incentive
program, you must remain continuously and actively employed by the Company,
without having tendered a notice of resignation, through the date of payment, in
accordance with the terms and conditions of such program. The annual incentive
payment shall be made no later than February 15 following the year for which
such incentive is earned. The terms and conditions of the annual incentive
program for any given performance period, including any performance measures and
targets, will be approved at the discretion of the HR Committee.
(c)    Annual Long-Term Incentive Compensation: In each of 2019, 2020 and 2021
(the “Annual LTI Years”), you will be eligible to receive an annual equity award
grant set forth on Exhibit A to be awarded at the time that such Annual
Long-Term Incentive Compensation are generally awarded to IHS Markit’s officers.
These long-term incentive awards are governed by terms and


2

--------------------------------------------------------------------------------




conditions approved by the HR Committee, as set forth in the applicable award
agreement and in the IHS Markit Ltd. 2014 Equity Incentive Award Plan (or other
plan under which the long-term incentive award is granted, collectively or
individually, the “LTI Plan”). To qualify for the grants, you must remain
continuously and actively employed by the Company or the Affiliated Group,
without having tendered a notice of resignation, through the grant date, in
accordance with the terms and conditions of such program.
(d)    One-Time Grants. As additional consideration for your service hereunder
and as consideration for your continued compliance with the covenants set forth
in Section ‎6 below, you will receive the following three one-time equity award
grants that are subject to the applicable award agreements and LTI Plan:
(i)    In June 2018, time-based restricted share units with a nominal value of
$5 million that will vest ratably over five years on the anniversary of July 1,
2018 each year.
(ii)    In July 2019, time-based restricted share units with a nominal value of
$4 million that will vest ratably over four years on the anniversary of the
grant date each year.
(iii)    In July 2020, time-based restricted share units with a nominal value of
$3 million that will vest ratably over three years on the anniversary of the
grant date each year.
The actual number of time-based restricted share units granted in each of the
above will be determined by the Company using the following calculations: (x)
for clause (i) above, the June 2018 grant, by dividing the nominal value of the
equity award by the closing price of IHS Markit’s common shares on April 10,
2018; and (y) for clauses (ii) and (iii) above, the July 2019 and July 2020
grants, by dividing the nominal value of the equity award by the closing price
of IHS Markit’s common shares on the grant date. To qualify the one-time grants
set forth above, you must remain continuously and actively employed by the
Company or the Affiliated Group, without having tendered a notice of
resignation, through each relevant grant date.
(e)    Personal Time Off: You will be eligible for participation in IHS Markit’s
personal time off policy, as may be amended from time to time; notwithstanding
the foregoing you will be eligible to not less than 6 weeks of paid time off per
calendar year pursuant to such personal time off policy.
(f)    Benefit Programs: You and your eligible family members will continue to
have the opportunity to participate in the employee benefit plans, policies and
programs provided by the Company or another applicable member of the Affiliated
Group, on such terms and conditions as are generally provided to similarly
situated executives of IHS Markit. These may include retirement, savings,
medical, life, disability and other insurance programs, as well as an array


3

--------------------------------------------------------------------------------




of work/life effectiveness policies and programs. Please be aware that nothing
in this Letter Agreement shall limit the sponsor’s ability to change, modify,
cancel or amend any such plans, policies and programs.
(g)    Reimbursement: The Company will reimburse you for all reasonable expenses
and disbursements in carrying out your duties and responsibilities under this
Letter Agreement in accordance with Company policy for executive officers as in
effect from time to time, provided you shall be entitled to first class air
travel (consistent with your past practices).
3.    Termination of Employment. In the event that your employment with IHS
Markit terminates for any reason, the terms of this Letter Agreement will
exclusively govern the terms under which you may be eligible to receive
severance and/or other separation benefits from IHS Markit.
(a)    You may resign employment with the Company upon six (6) months prior
written notice to the Company, which the Company may waive in whole or in part.
(b)    If your employment is terminated with the Company by reason of your
Retirement (as defined below), all unvested restricted share units and other
equity awards that have been granted to you prior to the date of your Retirement
(the “Retirement Date”) shall continue to vest and be settled in accordance with
the original vesting schedule set forth in such equity awards as if you had
remained an employee of the Company during the full vesting period; provided,
however, that (i) you have remained an employee of the Company or its affiliates
for six (6) full months following the grant date of any such equity awards; and
(ii) you are in compliance with Sections ‎5 and ‎6 of this Letter Agreement,
provided that the provisions of Section ‎6 of this Letter Agreement shall apply
during the full vesting period of such unvested equity and you certify as to
such compliance with Sections ‎5 and ‎6 upon the request of the Company. For the
avoidance of doubt, any unvested restricted share units or other equity awards
granted to you will be cancelled for no consideration and cease to be
outstanding if you engage in any of the prohibited conduct as described in this
subsection ‎3(b) or Section ‎6 of this Letter Agreement. The terms and
conditions of such equity incentive awards shall otherwise be subject to the
terms and conditions of the LTI Plan (or any applicable successor plan) and the
applicable award agreements.
(c)    If your employment is terminated by the Company for Cause (as defined
below) or if you resign without Good Reason (as defined below), you will be
entitled to receive: any earned but unpaid base salary or other amounts
(including reimbursable expenses and any vested amounts or benefits owing under
or in accordance with applicable employee benefit plans, policies and programs,
including retirement plans and programs) accrued or owing through the
Termination Date (as defined below) (the “Accrued Benefits”) and neither the
Company nor any other member of the Affiliated Group will have any further


4

--------------------------------------------------------------------------------




obligation to you, other than for any payments or benefits required to be made
or provided under applicable law.
(d)    Except during the Protection Period defined on Exhibit B, if your
employment is terminated by the Company without Cause or by you for Good Reason,
you will receive the following payments and benefits:
(i)    the Accrued Benefits;
(ii)    severance comprised of (A) an amount equal to one times the sum of your
annual base salary and target annual cash incentive opportunity, payable in
eighteen (18) equal monthly installments; and (B) the portion of your annual
cash incentive for the fiscal year of termination that is tied to the
achievement of IHS Markit’s performance objectives for such fiscal year, based
on IHS Markit’s actual achievement of such performance objectives for the full
fiscal year, prorated for the number of days that have elapsed during such
fiscal year prior to the Termination Date, which will be paid following the
close of the fiscal year of termination at such time as the annual cash
incentive for such fiscal year is paid to IHS Markit’s then current senior
executives;
(iii)    continued participation in the medical, dental and vision plans of the
Company or another applicable member of the Affiliated Group (or if you are
ineligible to continue to participate under the terms thereof, in substitute
arrangements adopted by the Company, with the effect of providing benefits of
substantially comparable value) for the twelve (12) month period following the
Termination Date; and
(iv)    vesting of (A) any unvested options, restricted share units and other
time-based equity awards granted to you after January 1, 2018 and held by you on
the Termination Date, prorated for the number of days that have elapsed during
the vesting period prior to the Termination Date, and (B) any unvested
performance-based equity awards then held by you, based on IRS Markit’s actual
achievement of the applicable performance objectives for the full performance
period, prorated for the number of days that have elapsed during such
performance period prior to the Termination Date. Any vested options, or options
vested pursuant to this Section ‎3, will remain exercisable for the earlier of
one year following the Termination Date or the expiration date of such option,
subject to your compliance with Section ‎6.
(e)    If your employment is terminated on account of your death or Permanent
Disability (as defined below), you will receive the following payments and
benefits:
(i)    the Accrued Benefits;


5

--------------------------------------------------------------------------------




(ii)    your target annual cash incentive for the fiscal year of termination,
prorated for the number of days that have elapsed during such year, paid in a
lump sum on the date which is two and one-half months following your
termination;
(iii)    continued participation in the medical, dental and vision plans of the
Company or another applicable member of the Affiliated Group (or if you are
ineligible to continue to participate under the terms thereof, in substitute
arrangements adopted by the Company, with the effect of providing benefits of
substantially comparable value) for the twelve (12) month period following the
Termination Date (applicable to your family in the event of your death); and
(iv)    any unvested options, restricted share units and other time-based equity
awards then held by you will fully vest, and any unvested performance-based
equity awards then held by you will fully vest, based on IHS Markit’s actual
achievement of the applicable performance objectives for the full performance
period. Any options will remain exercisable for the earlier of one year
following the date of your death or Permanent Disability or the expiration date
of such option, subject to your compliance with Section ‎6, if applicable.
(f)    If there is a Change in Control (as defined in the LTI Plan) after the
Effective Date of this Agreement and, within eighteen (18) months of such Change
in Control, your employment is terminated by the Company without Cause or you
terminate your employment for Good Reason, you will receive the following
payments and benefits:
(i)    the Accrued Benefits;
(ii)    severance comprised of (A) an amount equal to two times the sum of your
annual base salary and target annual cash incentive opportunity, payable in
twelve (12) equal monthly installments; and (B) your target cash incentive for
the fiscal year of termination prorated for the number of days that have elapsed
during such fiscal year prior to the Termination Date;
(iii)    continued participation in the medical, dental and vision plans of the
Company or its successor or another applicable member of the Affiliated Group
(or if you are ineligible to continue to participate under the terms thereof, in
substitute arrangements adopted by the Company or its successor, with the effect
of providing benefits of substantially comparable value) for the twenty-four
(24) month period following the Termination Date; and


6

--------------------------------------------------------------------------------




(iv)    vesting of (A) any unvested options, restricted share units and other
time-based equity awards then held by you (and each such option will remain
exercisable for the earlier of one year following the Termination Date or the
expiration date of such option, subject to your compliance with Section ‎6) and
(B) any unvested performance-based equity awards held by you shall be deemed to
have the equivalent nature and share value at “target” level.
(g)    If at any time you breach your obligations under Section ‎6 of this
Letter Agreement, as determined by the Board or HR Committee in good faith, from
and after the date of such breach, you shall no longer be entitled to, and the
Company shall no longer be obligated to pay, any payments and benefits set forth
in Sections ‎3(b) through ‎3(e) or Exhibit B, as applicable (the “Termination
Payments”), including the vesting, continued exercisability and settlement of
the Equity Awards (as defined below), other than the Accrued Benefits. For the
avoidance of doubt, nothing contained herein shall in any way limit any right or
remedy otherwise available to the Company. For purposes of this Letter
Agreement, “Equity Awards” shall mean any equity awards that vest or for which
the exercisability period is extended in accordance with Sections ‎3(b),
‎3(c)(iv) and ‎3(e)(iv) of this Letter Agreement and Sections 2 and 3 of Exhibit
B.
(h)    Upon the termination of your employment for any reason, you shall
immediately resign, as of your Termination Date, from all positions that you
then hold with any member of the Affiliated Group and any trade and other
organizations in which you serve as a representative of IHS Markit. You hereby
agree to execute any and all documentation to effectuate such resignations upon
request by the Company, but you shall be treated for all purposes as having so
resigned upon the Termination Date, regardless of when or whether you execute
any such documentation.
(i)    During the term of this Letter Agreement, and, subject to any other
business obligations that you may have, for the three year period following the
Termination Date, you agree to assist the Affiliated Group in the investigation
and/or defense of any claims or potential claims that may be made or threatened
to be made against any member of the Affiliated Group, including any of their
officers or directors (a “Proceeding”), and will assist the Affiliated Group in
connection with any claims that may be made by any member of the Affiliated
Group in any Proceeding. Unless precluded by law and subject to Section ‎4(a),
you agree to promptly inform the Company if you are asked to participate in any
Proceeding or to assist in any investigation of any member of the Affiliated
Group. In addition, you agree to provide such services as are reasonably
requested by the Company or IHS Markit to assist any successor to you in the
transition of duties and responsibilities to such successor. Following the
receipt of reasonable documentation, the Company agrees to reimburse you for all
of your reasonable out-of-pocket expenses associated with such assistance. Your
request for any


7

--------------------------------------------------------------------------------




reimbursement, including reasonable documentation, must be submitted as soon as
practicable and otherwise consistent with Company policy. In any event, your
request for a reimbursement, including reasonable documentation, must be
submitted by the October 31st of the year following the year in which the
expense is incurred. The Company will generally reimburse such expenses within
60 days of the date they are submitted, but in no event will they be reimbursed
later than the December 31st of the year following the year in which the expense
is incurred. In addition, for all time that you reasonably expend at the request
of the Affiliated Group in cooperating pursuant to this Section ‎3(i) when you
are no longer employed by the Company, the Company shall compensate you at a
rate of $1,000 per day. Nothing in this section is intended to force you to
participate in any matter or cooperate in any manner to the extent adverse to
your individual legal interests, as reasonably determined by independent
counsel.
(j)    Definitions.
(i)    “Cause” means the occurrence of any of the following: (A) willful
malfeasance, willful misconduct or gross negligence by you in connection with
your duties, (B) continuing refusal by you to perform your duties (other than as
a result of physical or mental disability) under any lawful direction of the
person set forth on Exhibit A after written or electronic notice of any such
refusal to perform such duties or direction was given to you, (C) any willful
and material breach of fiduciary duty owing to any member of the Affiliated
Group by you, (D) your conviction of, or plea of guilty or nolo contendere to, a
felony (or the equivalent of a felony in a jurisdiction other than the United
States) or any other crime resulting in pecuniary loss or reputational harm to
any member of the Affiliated Group (including theft, embezzlement or fraud) or
involving moral turpitude; or (E) your inability to perform the duties of your
job as a result of on-duty intoxication or confirmed positive illegal drug test
result. Termination of employment pursuant to clauses (A), (B) and (C) of this
subsection shall not be deemed to be for Cause hereunder unless and until
written notice has been delivered to you by the Company which specifically
identifies the Cause which is the basis of the termination and, if the Cause is
capable of cure, you have failed to cure or remedy the act or omission so
identified within 14 calendar days after written notice of such breach. For the
purposes of the immediately preceding sentence, a Cause event described in
clauses (A), (B) and (C) of this subsection shall not be “capable of cure” if
the Company or any member of the Affiliated Group, or any employee of IHS Markit
has suffered reputational harm or other material damages as a result of the
Cause. For purposes of this provision, no act or failure to act on your part
shall be considered “willful” unless it is done, or omitted to be done, by you
in bad faith or without reasonable belief that your action or omission was in
the best interest of the Company. IHS Markit or the applicable member of the
Affiliated


8

--------------------------------------------------------------------------------




Group, and, in addition, conduct shall not be considered “willful” with respect
to any action taken or not taken based on the written advice of the Company’s
(or an affiliate’s) inside or outside legal counsel.
(ii)    “Good Reason” means the occurrence of any of the following: (A) the
material diminution of your position (including titles, reporting relationships
and compensation opportunity compared to similarly situated executives at the
Company), duties or responsibilities, excluding immaterial actions not taken in
bad faith and which, if capable of being remedied by the Company within 30 days
of receipt of notice thereof given by you; (B) the breach by the Company or
other applicable member of the Affiliated Group of any of its material
obligations under this Letter Agreement, excluding immaterial actions (or
failures or action) not taken (or omitted to be taken) in bad faith and which,
if capable of being remedied by the Company within 30 days of receipt of notice
thereof given by you; or (C) the Company’s relocation of your principal location
of work by more than 50 miles (other than any relocation recommended or
consented to by you); it being understood, however, that you may be required to
travel on business to other locations as may be required or desirable in
connection with the performance of your duties as specified in this Letter
Agreement. Notwithstanding the foregoing, none of the events in clauses (A)
through (C) above shall constitute Good Reason for purposes of this Letter
Agreement unless (x) you provide the Company with a written notice specifying
the circumstances alleged to constitute Good Reason within 90 days after you
become aware of the first occurrence of such circumstances, (y) the Company or
other member of the Affiliated Group fails to cure such circumstances in all
material respects within 30 days following delivery to the Company of such
notice and (z) your Termination Date occurs within 60 days following the
expiration of the foregoing cure period, unless another Termination Date is
mutually agreed to between you and the Company, which such Termination Date
shall not be later than 6 months following the date you provided written notice
to the Company.
(iii)    “Permanent Disability” will be deemed to occur when it is determined
(by the disability carrier of the Company or another applicable member of the
Affiliated Group for the primary long-term disability plan or program applicable
to you because of your employment with the Company) that you are unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.
(iv)    “Retirement” means your voluntary termination of employment with the
Company or its affiliates on or after June 14, 2023.


9

--------------------------------------------------------------------------------




You will not be treated as having incurred a termination of employment by reason
of Retirement if the Company or its affiliates had Cause to terminate your
employment at the time of your termination of employment. For the avoidance of
doubt, any termination or separation prior to June 14, 2023 will not be
considered a Retirement for the purposes of this Letter Agreement.
(v)    “Termination Date” means the effective date of your termination of
employment. In the event of your death or Permanent Disability prior to the date
your employment would otherwise terminate hereunder, the “Termination Date” will
be the effective date of termination of your employment by reason of death or
Permanent Disability. In the event of your termination without Cause, the
“Termination Date” will be the six (6) month anniversary of the date on which
the Company provides written notice to you of its intent to terminate your
employment without Cause.
4.    Employee Protection and Defend Trade Secrets Act of 2016.
(a)    Nothing in this Letter Agreement or otherwise limits your ability to
communicate directly with and provide information, including documents, not
otherwise protected from disclosure by any applicable law or privilege to the
U.S. Securities and Exchange Commission (the “SEC”) or any other governmental
agency or commission (“Government Agency”) regarding possible legal violations,
without disclosure to the Company. No member of the Affiliated Group may
retaliate against you for any of these activities, and nothing in this Letter
Agreement or otherwise requires you to waive any monetary award or other payment
that you might become entitled to from the SEC or any other Government Agency.
(b)    Pursuant to Section 7 of the Defend Trade Secrets Act of 2016 (which
added 18 U.S.C. § 1833(b)), the Company and you acknowledge and agree that you
shall not have criminal or civil liability under any federal or state trade
secret law for the disclosure of a trade secret that (i) is made (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition and without limiting the preceding sentence, if you file
a lawsuit for retaliation by any member of the Affiliated Group for reporting a
suspected violation of law, you may disclose the trade secret to your attorney
and may use the trade secret information in the court proceeding, if you (A)
file any document containing the trade secret under seal and (B) do not disclose
the trade secret, except pursuant to court order. Nothing in this Letter
Agreement or otherwise is


10

--------------------------------------------------------------------------------




intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by such section.
5.    Release and Timing of Payments and Benefits. Any payment or benefit that
you are eligible to receive under Section ‎3 or Exhibit B, as applicable, other
than any Accrued Benefits, will be contingent on your execution of a mutual
release agreement with IHS Markit in the form attached hereto as Exhibit C (the
“Release Agreement”) (subject to any future changes in applicable law) within 45
days of the date of your separation from service (which IHS Markit shall execute
within five (5) business days after such execution by you) and non-revocation of
such Release Agreement. If you fail to execute such a Release Agreement, or if
you revoke such a Release Agreement, within such 45-day period, you will not be
eligible to receive any payment or benefit under Section ‎3, other than Accrued
Benefits. If you execute such a Release Agreement within such 45-day period and
do not revoke such Release Agreement, then the applicable payment shall commence
on the first possible payroll following the 65th day of your separation from
service and, except as otherwise set forth in Section ‎3 or Exhibit B, the
applicable vesting benefits set forth under Section ‎3, shall occur on the 15th
day of the month following the 65th day of your separation following the
execution of such Release Agreement; provided that any payments under this
Letter Agreement that could be paid during a period that begins in one taxable
year and ends in a subsequent taxable year shall be paid in the subsequent
taxable year. The payments or benefits you are eligible to receive under
Section ‎3 are in lieu of any termination payments or benefits which you might
otherwise be eligible to receive under any standard severance plan, policy or
program maintained by any member of the Affiliated Group or under applicable
law.
6.    Restrictive Covenants. During your employment by the Company (or other
applicable member of the Affiliated Group), and for a period of twelve (12)
months following termination of your employment (the “Restricted Period”),
whatever the reason for such termination, you hereby agree that you will not (i)
directly or indirectly, or as a shareholder, partner, employee, consultant or
participant in any business entity, engage in or assist any other person or
entity to engage in any business that competes with the Energy Business, or (ii)
solicit or attempt to entice away from IHS Markit or any member of the
Affiliated Group, or otherwise interfere with the business relationship of IHS
Markit or any member of the Affiliated Group with, any person who is, or was
during the three year period prior to your termination of employment an
employee, or, to your knowledge, a customer of, consultant to, supplier to or
other person or entity having material business relations with the Energy
Business. Notwithstanding the previous sentence, you may purchase or otherwise
acquire up to one percent of any class of securities of any entity (but without
otherwise participating in the activities of such entity) if such securities are
listed in any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934. As used in this
paragraph, “Energy Business” means any research, analysis, advisory,
conferences, and events, consulting, services and/or applications businesses
regarding the energy industries engaged in by (or, to your knowledge, planned to
be engaged in by) and across all industry verticals supported by IHS Markit or
any member of the Affiliated Group


11

--------------------------------------------------------------------------------




during the three year period prior to your termination of employment.
Notwithstanding the first sentence of this Section ‎6, you will not be
prohibited during the Restricted Period from (x) consulting with an investment
bank, a private equity group, an academic or think tank institution or, on a
substantially full-time or part-time basis, any other single enterprise,
provided none of the foregoing engages in or intends to engage in the energy
consulting business or (y) from making speeches at conferences and events
organized by third parties that are not competitive with any conferences or
events organized by the Company or any subsidiary of the Company. Although you
acknowledge and agree that the restrictions herein are reasonable, to the extent
that any part of this Section ‎6 may be invalid, illegal or unenforceable for
any reason, it is intended that such part shall be enforceable to the maximum
extent that a court of competent jurisdiction shall determine that such part, if
more limited in scope, would have been enforceable, and such part shall be
deemed to have been so written and the remaining parts shall as written be
effective and enforceable in all events. In the event of any conflict between
the restrictive covenants in this Section ‎6 and those contained in any other
agreement to which you are subject, the restrictive covenants in this Section ‎6
shall govern. Subject to Section ‎4(a), any Confidentiality and/or Innovations
Agreement previously executed by you shall remain in full force and effect
(provided that it is understood that intellectual property created by you solely
in connection with the Permitted Outside Activities shall be your exclusive
property in respect of which IHS Markit shall have no rights whatsoever except
to the extent any such rights are hereafter granted by you to IHS Markit in
writing).
7.    Code of Conduct & Other Mandatory Training. As a condition of your
continued employment by the Company under the terms of this Letter Agreement,
you must read, understand and abide by all applicable compliance policies found
on the IHS Markit compliance website, as updated from time to time. You must
complete any required online compliance training for your position within 60
days of your start date or within 60 days after it becomes available and the
Company has affirmatively made you aware of such training. In addition, you
understand that within 60 days after it becomes available and the Company has
affirmatively made you aware of any additional training, you must complete any
and all additional training that the Company determines is appropriate for your
position during the course of your employment.
8.    Share Ownership Guidelines. In consideration of and as a condition of your
continued employment by the Company under the terms of this Letter Agreement,
among other things, you will be required to acquire and maintain a meaningful
ownership interest, in the form of shares or share units, in IHS Markit’s common
shares. The ownership levels vary by position and are equal to a multiple of
your base salary as set forth under IHS Markit’s share ownership guidelines as
amended or otherwise modified by the HR Committee from time to time. You will
receive additional information concerning these share ownership guidelines
separately.
9.    Miscellaneous


12

--------------------------------------------------------------------------------




(a)    Notices. Notices given pursuant to this Letter Agreement shall be in
writing and shall be deemed received when personally delivered, or on the date
of written confirmation of receipt by (i) overnight carrier, (ii) facsimile,
(iii) registered or certified mail, return receipt requested, postage prepaid,
or (iv) such other method of delivery as provides a written confirmation of
delivery. Notice to the Company or IHS Markit Ltd. shall be directed to:
Attn: Sari Granat
Executive Vice President & General Counsel
IHS Markit Ltd.
450 West 33rd Street, Fifth Floor
New York, New York 10001
Facsimile No.: 212-205-7123
Notices to or with respect to you will be directed to you, or in the event of
your death, your executors, personal representatives or distributees, at your
home address as set forth in the records of the Company, with a copy to your
attorney, directed to:
Attn: Shane J. Stroud, Esq.
Hughes Hubbard & Reed LLP
One Battery Park Plaza
New York, New York 10004
Facsimile No.: 212-422-4726
(b)    Assignment of this Letter Agreement. This Letter Agreement is personal to
you and shall not be assignable by you without the prior written consent of the
Company. This Letter Agreement shall inure to the benefit of and be binding upon
the Company and its respective successors and assigns (and, as applicable, to
the members of the Affiliated Group).
(c)    The Company may assign this Letter Agreement, without your consent, to
any member of the Affiliated Group or to any other respective successor (whether
directly or indirectly, by agreement, purchase, merger, consolidation, operation
of law or otherwise) to all, substantially all or a substantial portion of the
business and/or assets of the Company, as applicable. If and to the extent that
this Letter Agreement is so assigned, references to the “Company” throughout
this Letter Agreement shall mean the Company as hereinbefore defined and any
successor to, or assignee of, its business and/or assets.
(d)    Merger of Terms. This Letter Agreement supersedes all prior discussions
and agreements between you and the Company or any member of the Affiliated Group
with respect to the subject matters covered herein, except for the Employee
Confidentiality and Innovations Agreement dated September I, 2004 between you
and Information Handling Services Group Inc, a predecessor to the Company (a
copy of which is attached hereto as Exhibit D, the “Innovations


13

--------------------------------------------------------------------------------




Agreement”), which remains in full force and effect (notwithstanding the
foregoing, it is understood that intellectual property created by you solely in
connection with the Permitted Outside Activities shall be your exclusive
property in respect of which IHS Markit shall have no rights whatsoever except
to the extent any such rights are hereafter granted by you to IHS Markit in
writing). To the extent any conflict exists between this Letter Agreement and
the Innovations Agreement, the terms of this Letter Agreement shall govern.
(e)    Indemnification. The Company or another applicable member of the
Affiliated Group shall indemnify you to the maximum extent permitted by law and
the bylaws applicable to your services as an officer or director of IHS Markit
or any member of the Affiliated Group in effect on the date hereof, with respect
to the work you have performed for, or at the request of, the Company or any
member of the Affiliated Group during the term of this Letter Agreement.
(f)    Governing Law; Amendments. This Letter Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to principles of conflict of laws. This Letter Agreement may not be
amended or modified other than by a written agreement executed by you and an
authorized employee of IHS Markit.
(g)    Tax Withholding. The Company may withhold from any amounts payable under
this Letter Agreement, including payment in cash or shares upon the vesting of
equity incentive awards, such federal, state or local taxes (including any
social security contributions) as shall be required to be withheld pursuant to
any applicable law or regulation.
(h)    No Right to Continued Service. Nothing in this Letter Agreement shall
confer any right to continue in employment for any period of specific duration
or interfere with or otherwise restrict in any way the rights of you or the
Company, which rights are hereby expressly reserved by each, to terminate your
employment at any time and for any reason, with or without Cause.
(i)    Choice of Forum. The Company and you each hereby irrevocably and
unconditionally submit to the exclusive jurisdiction of any New York state or
federal court of the United States of America sitting in the State of New York,
and any appellate court thereof, in any action or proceeding arising out of or
relating to this Letter Agreement or for recognition or enforcement of any
judgment relating thereto, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York state court or, to
the extent permitted by law, in such federal court. The Company and you agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.


14

--------------------------------------------------------------------------------




(j)    Severability; Captions. In the event that any provision of this Letter
Agreement is determined to be invalid or unenforceable, in whole or in part, the
remaining provisions of this Letter Agreement will be unaffected thereby and
shall remain in full force and effect to the fullest extent permitted by law.
The captions in this Letter Agreement are not part of the provisions of this
Letter Agreement will have no force or effect.
(k)    Section 409A. The terms and provisions of all compensation arrangements
(including any payments or benefits provided under this Agreement) are designed
and intended to comply with or be exempt from Section 409A and to be exempt from
section 457A so as to avoid the application of any additional taxes under such
sections. The provisions of this Section 9(k) will only apply if and to the
extent required to avoid the imposition of taxes, interest and penalties on you
under Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”). Section 409A applies to nonqualified deferred compensation which exists
if an individual has a “legally binding right” to compensation that is or may be
payable in a later year. In furtherance of the objective of this Section 9(k) to
the extent that any regulations or other guidance issued under Section 409A
would result in your being subject to payment of taxes, interest or penalties
under Section 409A, you and the Company agree to use our best efforts to amend
this Letter Agreement and any other plan, award, arrangement or agreement
between you and the Company in order to avoid or limit the imposition of any
such taxes, interest or penalties, while maintaining to the maximum extent
practicable the original intent of the applicable provisions. This Section 9(k)
does not guarantee that you will not be subject to taxes, interest or penalties
under Section 409A with respect to compensation or benefits described or
referenced in this Letter Agreement or any other plan, award, arrangement or
agreement between you and the Company.
To the extent that any payment under this Letter Agreement is subject to Section
409A and is payable as a result of your termination of employment with IHS
Markit, “termination of employment” will be interpreted as “separation from
service” (as defined under Section 409A). Your right to receive any installment
payments under this Letter Agreement, including without limitation any
continuation salary payments that are payable on IHS Markit payroll dates, will
be treated as a right to receive a series of separate payments and, accordingly,
each such installment payment will at all times be considered a separate and
distinct payment as permitted under Section 409A. Except as otherwise permitted
under Section 409A, no payment hereunder will be accelerated or deferred unless
such acceleration or deferral would not result in additional tax or interest
pursuant to Section 409A.
Furthermore, and notwithstanding any contrary provision in this Letter Agreement
or any other plan, award, arrangement or agreement between you and the Company,
to the extent necessary to avoid the imposition of taxes, interest and


15

--------------------------------------------------------------------------------




penalties on you under Section 409A, if at the time of the termination of your
employment you are a “specified employee” (as defined in Section 409A), you will
not be entitled to any payments upon termination of employment until the first
day of the seventh month after the termination of employment and any such
payments to which you would otherwise be entitled during the first six months
following your termination of employment will be accumulated and paid without
interest on the first day of the seventh month after the termination of
employment.
Furthermore, and notwithstanding any contrary provision in this Letter Agreement
or in any other plan, award, arrangement or agreement between you and the
Company that: (i) provides for the payment of nonqualified deferred compensation
that is subject to Section 409A; and (ii) conditions payment or commencement of
payment on one or more employment-related actions, such as the execution and
effectiveness of a release of claims or a restrictive covenant (each an
“Employment-Related Action”) (any such plan, award, arrangement or agreement is
a “Relevant Plan”):
(i)    if the Relevant Plan does not specify a period or provides for a period
of more than 90 days for the completion of an Employment-Related Action, then
the period for completion of the Employment-Related Action will be the period
specified by the Company, which shall be no longer than 90 days following the
event otherwise triggering the right to payment; and
(ii)    if the period for the completion of an Employment-Related Action
includes the January I next following the event otherwise triggering the right
to payment, then the payment shall be made or commence following the completion
of the Employment-Related Action, but in no event earlier than that January 1.
(l)    Parachute Payments. If there is a change in ownership or control of the
Company that causes any payment, distribution or benefit provided by the Company
(or any person whose actions result in a change in ownership covered by Section
280G(b)(2)), to or for the benefit of you (a “Payment”) to be subject to the
excise tax imposed by Section 4999 of the Code (such excise tax, together with
any interest or penalties incurred by you with respect to such excise tax, the
“Excise Tax”) (any such Payment, a “Parachute Payment”), then the following
provisions shall apply:
(i)    If the Parachute Payment, reduced by the sum of (A) the Excise Tax and
(B) the total of the federal, state, and local income and employment taxes
payable by you on the amount of the Parachute Payment which are in excess of the
Threshold Amount (as defined below) (such sum, the “Aggregate Taxes”), are
greater than or equal to the Threshold Amount, you shall be entitled to the full
benefits payable under this Agreement.


16

--------------------------------------------------------------------------------




(ii)    If the Threshold Amount is less than (A) the Parachute Payment, but
greater than (B) the Parachute Payment reduced by the sum of the Aggregate
Taxes, then the Parachute Payment shall be reduced (but not below zero) to the
extent necessary so that the sum of all Parachute Payments shall not exceed the
Threshold Amount. In such event, the Parachute Payment shall be reduced in the
following order: (I) cash payments not subject to Code Section 409A; (2) cash
payments subject to Code Section 409A; (3) stock options (and other exercisable
awards) that have exercise prices higher than the then fair market value price
of the stock (based on the latest vesting tranches), (4) restricted stock and
restricted stock units based on the last ones scheduled to be distributed,
(5) other stock options based on the latest vesting tranches, and (6) other
non-cash forms of benefits. To the extent any payment is to be made over time
(e.g., in installments, etc.), then the payments shall be reduced in reverse
chronological order.
(iii)    For the purposes of this section, “Threshold Amount” shall mean three
times your “base amount” within the meaning of Section 280G(b)(3) of the Code
and the regulations promulgated thereunder less one dollar ($1.00).
*****
[Signature page follows]




17

--------------------------------------------------------------------------------






Please acknowledge your agreement with the terms of this Letter Agreement by
signing and dating the enclosed copy and returning it to me
Sincerely,
IHS Markit
/s/ Sari Granat
Name: Sari Granat
Title: EVP & General Counsel
Accepted and Agreed:
/s/ Daniel Yergin
DANIEL YERGIN
Date:
June 14, 2018









18

--------------------------------------------------------------------------------






Exhibit A
Reporting To
Chief Executive Officer of the Company
Principal Work Location
Washington, D.C.
Board or Committee Memberships
Boards 
Council on Foreign Relations
Brookings Institution
Maria New Children’s Hormone Foundation
United States Energy Association
U.S. Russia Business Council
 
Advisory Boards
 
MIT Energy Initiative
 
Columbia University Center on Global Energy Policy
 
King Abdullah Petroleum Studies and Research Center
 
Atlantic Council Global Energy Center
 
Singapore International Energy Panel
 
India Ministry of Petroleum Think Tank
 
Yale President’s Council on International Affairs
 
Carlyle Group
 
Perella Weinberg
 
M. Klein and Company
 
Energy Capital Partners
 
CSL Capital
 
Source Squared
 
Blue Team Global/BlueVoyant
 
Nano Global
 
Gridpoint
 
Federal Reserve Board of Dallas
 
Marshal Scholars Advisory Board
 
Memberships
 
Council on Foreign Relations
 
National Petroleum Council (advises Secretary of Energy)
 
International Institute for Strategic Studies
Annual Base Salary
$650,000






--------------------------------------------------------------------------------





Annual Cash Incentive Compensation
The annual cash incentive program in which you are eligible to participate shall
be the Cash Incentive Plan, as amended or otherwise modified by the HR Committee
from time to time. Your target cash incentive opportunity is $350,000 (53.8%) of
your Annual Base Salary (the “Target Cash Incentive”) and the actual incentive
payment may range from 0% – 200% of target, based on IHS Markit’s performance
and achievement of your individual performance objectives, as determined by the
HR Committee.
Annual Long-Term Incentive Compensation
The actual number of units that will be granted for each of the Annual LTI Years
will be determined by the Company by dividing $2 million by the closing price of
IHS Markit’s common shares on the grant date.
 
Thirty-three percent (33%) of each annual equity award grant will be in the form
of time-based restricted share units which vest ratably over three years, on the
anniversary of the grant date each year. Sixty-seven percent (67%) of each award
will be in the form of performance-based restricted share units which vest
three-years from the grant date, based on IHS Markit’s performance against
cumulative three-year targets as established by the HR Committee. The
performance criteria and other terms of the equity awards shall be determined by
the HR Committee and shall be consistent with the terms of the annual
performance-based restricted share units granted to IHS Markit’s officers
generally. In the event that the IHS Markit does not grant performance-based
restricted share units to other IHS Markit’s other officers in a given Annual
LTI Year, the HR Committee (or such successor) shall grant you another form of
performance-based equity award or other incentive award with a nominal value of
67% of $2 million, in its sole discretion, as governed by the Company’s Equity
Incentive Plan.












--------------------------------------------------------------------------------






Exhibit B
1.
Certain Terminations of Employment During the IHS/Markit Merger Protection
Period
Notwithstanding the provisions of Sections 3(d) and 3(f) of the Letter
Agreement, if, during the Protection Period (as defined below), your employment
is terminated by the Company without Cause or by you for Good Reason, you will
be eligible to receive the following payments and benefits:
 
 
(i) In lieu of any payments or benefits set forth in Sections 3(d)(ii) and
3(f)(ii) of the Letter Agreement, you shall receive a lump-sum cash payment (the
“Severance Payment”) equal to (i) two times the sum of your Annual Base Salary
and your Target Cash Incentive, and (ii) your Target Cash Incentive, pro-rated
for the number of days that have elapsed during such fiscal year prior to the
termination of your employment. The Severance Payment shall be paid within 15
days following the 60th day following your Termination Date, subject to
applicable tax withholdings.
 
 
(ii) In lieu of any payments or benefits set forth in Sections 3(d)(iii) and
3(f)(iii) of the Letter Agreement, you shall be eligible for continued medical,
dental, vision and employee assistance program coverage in the plans in which
you were participating on your Termination Date (the “Health Benefits”) by
paying the premium contribution rates applicable to active employees for
comparable coverage, with such coverage to continue until the earlier of (A) the
end of the month following 24 months after your Termination Date and (B) the
date that you elect to terminate such coverage (the “Continuation Period”). The
Health Benefits shall be treated as taxable income and subject to applicable tax
withholdings at the time the Severance Payment is paid to you. You may elect
COBRA coverage at the conclusion of the Continuation Period.
 
 
(iii) any outstanding equity awards granted to you that were outstanding on or
prior to July 12, 2016.
 
 
For the avoidance of doubt, during the Protection Period and thereafter, all
outstanding options, restricted share units, other time-based equity words and
performance-based equity awards that were granted after July 12, 2016 shall be
treated in accordance with Section 3 of the letter agreement.






--------------------------------------------------------------------------------





 
 
Notwithstanding the provisions of Sections 3(d) of the Letter Agreement, if,
during the Protection Period (as defined below), your employment is terminated
on account of your death or Permanent Disability you will be eligible to receive
a lump-sum cash payment (the “Severance Payment”) equal to (i) two times the sum
of your Annual Base Salary and your Target Cash Incentive and (ii) your Target
Cash Incentive, pro-rated for the number of days that have elapsed during such
fiscal year prior to the termination of your employment. The Severance Payment
shall be paid on, or within 15 days following, the 60th day following your
Termination Date, subject to applicable tax withholdings.
 
 
The “Protection Period” is the period beginning on July 12, 2016 and continuing
until January 31, 2019.
2.
General
For the avoidance of doubt, any payment or benefit that you are eligible to
receive in connection with the termination of your employment set forth above in
this Exhibit B, other than any Accrued Benefits, shall be subject to compliance
with your obligations under the Letter Agreement, including Section ‎6 of the
Letter Agreement.
 
 
In the event of any conflict between this Exhibit B and any other agreement,
plan or document relating to the subject matter hereof, this Exhibit B shall
control.












--------------------------------------------------------------------------------






Exhibit C
[Form of Release Agreement]
Form of General Release
GENERAL RELEASE
WHEREAS, Daniel Yergin (hereinafter referred to as “Executive”) and IHS Markit
Ltd. (hereinafter referred to as “Employer”) are parties to that certain
Employment Letter Agreement, dated as of June ___, 2018 (the “Employment
Agreement”), which provided for Executive’s employment with Employer on the
terms and conditions specified therein; and
WHEREAS, pursuant to Section 5 of the Employment Agreement, Executive has agreed
to execute a General Release of the type and nature set forth herein as a
condition to his entitlement to certain payments and benefits upon his
termination of employment with Employer; and
NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received or to be
received by Executive in accordance with the terms of the Employment Agreement,
it is agreed as follows:
1.Excluding enforcement of the covenants, promises and/or rights specifically
reserved herein (including but not limited to those contained in paragraph 5
below), (a) Executive hereby irrevocably and unconditionally waives, releases,
settles (gives up), acquits and forever discharges Employer and each of
Employer’s owners, stockholders, predecessors, successors, assigns, directors,
officers, employees, divisions, subsidiaries, affiliates (and directors,
officers and employees of such companies, divisions, subsidiaries and
affiliates) and all persons acting by, through, under or in concert with any of
them (collectively, the “Releasees”), or any of them, from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees and costs actually
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected,
including, but not limited to, any claims for salary, salary increases, alleged
promotions, expanded job responsibilities, constructive discharge,
misrepresentation, bonuses, equity awards of any kind, severance payments,
unvested retirement benefits, vacation entitlements, benefits, moving expenses,
business expenses, attorneys’ fees, any claims which he may have under any
contract or policy (whether such contract or policy is written or oral, express
or implied), rights arising out of alleged violations of any covenant of good
faith and fair dealing (express or implied), any tort, any legal restrictions on
Employer’s right to terminate employees, and any claims which he may have based
upon any Federal, state, local or other governmental statute, regulation or
ordinance, including, without limitation, Title VII of the Civil Rights Act of
1964, as amended, the Federal Age Discrimination In





--------------------------------------------------------------------------------





Employment Act of 1967, as amended (“ADEA”), the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), the American with Disabilities Act,
as amended (“ADA”), the Civil Rights Act of 1991, as amended, the Rehabilitation
Act of 1973, as amended, the Older Workers Benefit Protection Act, as amended
(“OWBPA”), the Worker Adjustment Retraining and Notification Act, as amended
(“WARN”), the Fair Labor Standards Act, as amended (“FLSA”), the Occupational
Safety and Health Act of 1970 (“OSHA”), the Family and Medical Leave Act of
1993, as amended (“FMLA”), the New York State Human Rights Law, as amended, the
New York Labor Law, as amended, the New York Equal Pay Law, as amended, the New
York Civil Rights Law, as amended, the New York Rights of Persons With
Disabilities Law, as amended, the New York Equal Rights Law, as amended, the New
York City Administrative Code, as amended, including the New York City Human
Rights Law and the New York City Earned Sick Time Act, the District of Columbia
Human Rights Act, as amended, the District of Columbia Family and Medical Leave
Act, as amended, the District of Columbia Accrued Sick and Safe Leave Act, as
amended, the Sarbanes-Oxley Act of 2002, as amended (“SOX”), and Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”), that Executive
now has, or has ever had, or ever shall have, against each or any of the
Releasees, by reason of any and all acts, omissions, events, circumstances or
facts existing or occurring up through the date of Executive’s execution hereof
that directly or indirectly arise out of, relate to, or are connected with,
Executive’s services to, or employment by Employer, or the cessation thereof
(any of the foregoing being a “Claim” or, collectively, the “Claims”); provided,
that the foregoing shall not preclude Executive from exercising any legally
protected whistleblower rights (including under Rule 21F under the Exchange Act)
or rights concerning the defense of trade secrets pursuant to Section 1833 of
title 18 of the United States Code; (b) Executive will not now, or in the
future, accept any recovery (including monetary damages or any form of personal
relief) in any forum, for any Claim against any of the Releasees, regardless of
who brings such Claim; (c) Executive has not assigned any of the Claims being
released under this General Release, and is not aware of any Claim that he has
against the Releasees and (d) Executive has not pursued or instituted, or caused
to be instituted, nor has any person or entity instituted on Executive’s behalf,
any Claim against the Releasees before any local, state or federal agency, court
or other body, nor will he pursue or institute any Claim against any of the
Releasees.
2.    Excluding enforcement of the covenants, promises and/or rights reserved
herein (including but not limited to those contained in paragraph 5 below),
Employer hereby irrevocably and unconditionally waives, releases, settles (gives
up), acquits and forever discharges Executive and each of his respective heirs,
executors, administrators, representatives, agents, successors and assigns
(“Executive Parties”), or any of them, from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
actions, causes of action, suits, rights, demands, costs, losses, debts and
expenses (including attorneys’ fees and costs actually incurred) of any nature
whatsoever, known or unknown, suspected or unsuspected, that Employer now has,
or has ever had, or ever shall have, against Executive Parties, by reason of any
and all acts, omissions, events, circumstances or facts existing or occurring
through the





--------------------------------------------------------------------------------





date of Employer execution of this General Release that directly or indirectly
arise out of, relate to, or are connected with, Executive’s services to, or
employment by Employer; provided, however, that this General Release shall not
apply to claims against Executive relating to or arising out of any act of
fraud, intentional misappropriation of funds, embezzlement or any other action
with regard to Employer or any of its affiliated companies that constitutes a
felony under any federal or state statute committed by Executive during the
course of Executive’s employment with Employer or its affiliates.
3.    Executive will at all times keep confidential and not disclose to others
the terms of this General Release, except that (i) Executive may make any
disclosure required by law, and (ii) Executive may discuss this General Release
with his attorneys, financial/tax advisors and immediate family, provided
Executive advises these individuals to keep the disclosed information
confidential. In the event Executive is requested or required in a legal
proceeding to make disclosures otherwise prohibited by this General Release,
Executive agrees to notify the Employer in writing of such request or
requirement (and shall provide a copy of such request to the Employer) within
three (3) business days of Executive’s receipt thereof.
4.    Executive agrees and promises that he will not at any time make any
disparaging statements, either orally or in writing, about his employment with
Employer, the employees of Employer, the business operations of Employer, the
termination of his employment relationship or any other dealings of any kind
between him and Employer or any other Releasee, to any third party. Nothing in
this paragraph shall restrict Executive from making truthful statements in
connection with the prosecution or defense of any lawsuit, administrative
proceeding, or other legal action or in response to any legal or regulatory
inquiry.
5.    Notwithstanding the foregoing, including specifically the release,
confidentiality and non-disparagement provisions, neither Employer nor Executive
has waived and/or relinquished any rights it or he may have to file any Claim
that cannot be waived and/or relinquished pursuant to applicable laws,
including, in the case of Executive, the right to file a charge or participate
in any investigation with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Securities and Exchange Commission, or any
other governmental or administrative agency that is responsible for enforcing a
law on behalf of the government; provided, that Executive does waive the right
to receive any monetary or other recovery, should any agency or any other person
pursue any claims on Executive’s behalf arising out of any claim released
pursuant to this Agreement, unless such waiver is prohibited by applicable law,
except that this General Release does not limit Executive’s rights to receive an
award for information provided to any governmental agency. Moreover, this
General Release shall not apply to (a) any of the continuing obligations of
Executive, Employer or any other Releasee under the Employment Agreement
(including, without limitation, Executive’s rights to indemnification and
Executive’s obligations to abide by the restrictive covenants and provide
cooperation as necessary), or under any agreements, plans, contracts, documents
or programs described or referenced in the Employment





--------------------------------------------------------------------------------





Agreement or any other written agreement entered into between Executive and
Employer or any of its affiliates, including without limitation the Innovations
Agreement between the parties, (b) any rights Executive may have to obtain
contribution or indemnity against Employer or any other Releasee pursuant to
contract, Employer’s or its affiliates’ charter and by-laws or similar
organizational documents or otherwise, (c) any rights Executive or Employer may
have to enforce the terms of this General Release or the Employment Agreement
(including, without limitation, enforcing Employer’s obligation to provide
severance payments and benefits), and (d) any rights of Executive in connection
with his interest as a stockholder, limited partner, optionholder or other
equity holder of Employer or any of its affiliates whether under agreements
between Executive and Employer or any of its affiliates or otherwise.
6.    Executive acknowledges that, except for the payments provided for in
Section 5 of the Employment Agreement, which are conditioned upon Executive’s
execution of this General Release, Executive has received all wages, payments,
distributions, allocations, expense reimbursements, leaves of absences and
benefits that are owed to Executive by, or for which Executive is eligible to
receive from, the Employer and/or any of the Releasees (including any accrued
but unused vacation and sick pay) through the date Executive executes this
Agreement.
7.    Executive acknowledges and confirms that Executive has returned to
Employer all property of Employer in Executive’s possession, custody or control
including, without limitation, reports, files, memoranda, records, credit cards,
cardkey passes, door and file keys, computer access codes and software, and
other physical or personal property which Executive received, prepared, or
helped prepare in connection with or as a consequence of Executive’s employment
with Employer.
8.    Executive understands that he has been given a period of twenty-one (21)
days to review and consider this General Release before signing it pursuant to
the ADEA. Executive further understands that he may use as much of this 21-day
period as Executive wishes prior to signing.
9.    Executive acknowledges and represents that he understands that he may
revoke the General Release set forth in paragraph 1, including, the waiver of
his rights under the Age Discrimination in Employment Act of 1967, as amended,
effectuated in this General Release, within seven (7) days of signing this
General Release. Revocation can be made by delivering a written notice of
revocation to the General Counsel, Executive Vice President and Corporate
Secretary, IHS Markit Ltd., 450 West 33rd Street, New York, NY 10001. For this
revocation to be effective, written notice must be received by the General
Counsel, Executive Vice President and Corporate Secretary no later than the
close of business on the seventh day after Executive signs this General Release.
If Executive revokes the General Release set forth in paragraph 1, Employer
shall have no obligations to Executive under Section 3 of the Employment
Agreement, except to the extent specifically provided for therein.





--------------------------------------------------------------------------------





10.    Executive and Employer respectively represent and acknowledge that in
executing this General Release neither of them is relying upon, and has not
relied upon, any representation or statement not set forth herein made by any of
the agents, representatives or attorneys of the Releasees with regard to the
subject matter, basis or effect of this General Release or otherwise.
11.    This General Release shall not in any way be construed as an admission
(i) by any of the Releasees that any Releasee has acted wrongfully or that
Executive has any rights whatsoever against any of the Releasees except as
specifically set forth herein and (ii) by any of the Executive Parties that any
Executive Party has acted wrongfully or that Employer has any rights whatsoever
against any of the Executive Parties except as specifically set forth herein,
and each of the Releasees and Executive Parties specifically disclaims any
liability to any party for any wrongful acts.
12.    It is the desire and intent of the parties hereto that the provisions of
this General Release be enforced to the fullest extent permissible under law.
Should there be any conflict between any provision hereof and any present or
future law, such law shall prevail, but the provisions affected thereby shall be
curtailed and limited only to the extent necessary to bring them within the
requirements of law, and the remaining provisions of this General Release shall
remain in full force and effect and be fully valid and enforceable, except that
if paragraph 1 is invalidated by any court or arbitrator, this General Release
shall be null and void and Executive will no longer be entitled to the payments
provided for in Section 5 of the Employment Agreement.
13.    Executive represents and agrees that Executive (a) has, to the extent he
desires, discussed all aspects of this General Release with his attorney, (b)
has carefully read and fully understands all of the provisions of this General
Release, and (c) is knowingly and voluntarily executing this General Release
without duress.
14.    This General Release shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to the conflicts
of laws principles thereof or to those of any other jurisdiction which, in
either case, could cause the application of the laws of any jurisdiction other
than the State of New York. Any action concerning this General Release shall be
brought in the state or federal courts located in the City of New York, Borough
of Manhattan. This General Release is binding on the successors and assigns of
the parties hereto; fully supersedes any and all prior agreements or
understandings between the parties hereto pertaining to the subject matter
hereof, except as otherwise specifically incorporated herein (including but not
limited to the Innovations Agreement between the parties and paragraphs 3, 4, 5,
6, 9(e), 9(g) and 9(k) of the Employment Agreement); and may not be changed
except by explicit written agreement to that effect subscribed by the parties
hereto.





--------------------------------------------------------------------------------







This General Release is executed by Executive and Employer as of the            
day of                       , 20    .
 
Daniel Yergin
IHS MARKIT LTD.
By:
 
Title:










--------------------------------------------------------------------------------






EXHIBIT D
Employee Confidentiality and Innovations Agreement dated September 1, 2004
(See attached)









--------------------------------------------------------------------------------


EXECUTION COPY


EMPLOYEE CONFIDENTIALITY AND INNOVATIONS AGREEMENT
Date: September 1, 2004
In consideration of my employment or continued employment, increases in
compensation, and/or other good and valuable consideration (the receipt and
sufficiency of which are recognized and agreed), as the case may be, with
Information Handling Services Group Inc. or one of its subsidiaries (Information
Handling Services Group Inc. and its subsidiaries are referred to collectively
as the “Company”), I hereby agree as follows:
1.Proprietary Information. I understand and acknowledge that:
(a)    My employment creates a relationship of confidence and trust between me
and the Company with respect to certain information applicable to the business
of the Company or the Company’s clients.
(b)    The Company possesses and will continue to possess information that has
been created, discovered or developed by, or otherwise known to, the Company
(including, without limitation, information created, discovered, developed or
made known by me during the period or arising out of my employment by the
Company, whether before or after the date hereof), which information has
commercial value in the business in which the Company is engaged or any
prospective business of the Company and is considered by the Company to be of a
confidential, proprietary and/or trade secret nature. All such information is
hereinafter called “Proprietary Information,” which term, as used herein, shall
also include, but shall not be limited to, trade secrets, processes, formulae,
data, computer programs, know-how, improvements, inventions, marketing plans,
strategies, forecasts, new products, financial statements, projections, prices,
costs, and customer, prospect and supplier lists. “Proprietary Information” as
used herein shall also include but not be limited to information of third
parties made known to me during the period of my employment by the Company,
whether before or after the date hereof, which was provided to the Company under
the expectation that the Company would protect the confidentiality thereof. Any
inventor notebooks or similar records of Innovation (as that term is defined
below) are to be considered “Proprietary Information.”
2.    Protection of Proprietary Information. At all times, both during my
employment by the Company and after its termination, I will keep in strictest
confidence and trust all Proprietary Information and I will not use or disclose
any Proprietary Information without the written consent of the Company, except
as necessary to carry out my duties.
3.    Restrictions on Investments. During my employment by the Company, I will
not deal in securities or make any other investments on the basis of insider
information known to me as a result of my employment with the Company. If I am
employed by one of the IHS Energy Group companies, I further agree that during
my employment by the Company, I will not engage in trading in any oil, gas or
mineral interests in competition with the business of any client or prospective
client of any of the IHS Energy Group





--------------------------------------------------------------------------------





companies; provided the foregoing shall not restrict my ownership of less than
1% of the issued and outstanding stock of a corporation if such stock is listed
on a national securities exchange or regularly included in the national list of
over-the-counter securities published in a newspaper of general circulation.
4.    Documentation. In the event of the termination of my employment for any
reason, I will deliver to the Company all documents, notes, inventor notebooks,
invention disclosure forms, drawings, formulae, computer programs, data, and
other materials of any nature pertaining to any Proprietary Information or to my
work with the Company, and will not take any of the foregoing, or any
reproduction of any of the foregoing that is embodied in a tangible medium of
expression.
5.    Disclosure of Innovations. I will promptly disclose to the Company all
discoveries, developments, designs, improvements, inventions, products,
formulae, processes, techniques, business methods, computer programs,
strategies, know-how, data and brands, whether or not patentable, protectable or
registrable under copyright, patent, trademark, trade secret or similar
statutes, made or conceived or reduced to practice or learned by me, either
alone or jointly with others, in whole or in part, during the period of my
employment or within a period of six months thereafter, that are related to the
business or prospective business of the Company, result from tasks assigned to
me by the Company, or result from the use of premises or property (including
computer systems and engineering facilities) owned, leased or contracted for by
the Company (referred to as “Innovations”).
6.    Ownership of Innovations. Company shall be the owner of the work product
and Innovations created, developed, prepared or submitted by me, in whole or in
part, to the Company during the term of my employment with the Company. The
Company shall also be the owner of all intellectual property rights in such work
product and Innovations, including all rights of copyright, patent, trademark,
trade secret, patent and other similar legal protections therein along with
their foreign counterparts (including patents, utility models and industrial
designs), continuations, divisionals, and extensions (hereinafter referred to as
“IP Rights”). It is my intention and that of the Company that the work product
and Innovations constitute a “work made for hire” as that term is used in the
Federal Copyright Act even if I am hired as a consultant or for part-time
employment. Moreover, I hereby agree to assign, and by these presents, do assign
to the Company without further consideration all of my worldwide right, title
and interest in and to such work product, Innovations and IP Rights. I shall
assist the Company in every proper way as to all such Innovations to obtain and
from time to time enforce IP Rights relating to said Innovations in any and all
countries, and to that end I will execute all documents as the Company may
desire, together with any assignments thereof to the Company or persons
designated by it, and the Company shall reimburse me for any reasonable
out-of-pocket expenses incurred by me in connection therewith. My obligation to
assist the Company as provided herein shall continue beyond the termination of
my employment, but the Company shall compensate me at a reasonable rate after my
termination for time actually spent by me at the Company’s request. If the
Company is unable, after





--------------------------------------------------------------------------------





reasonable effort, to secure my signature on any documents or documents needed
to apply for or prosecute any IP Right or similar protection relating to a work
product or Innovation for any reason whatsoever, I hereby irrevocably designate
and appoint the Company and its duly authorized officers and agents as my agent
and attorney-in-fact, to act for and on my behalf to execute and file any such
application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of any IP Right or similar protections
thereon with the same legal force and effect as if executed by me and I hereby
ratify, affirm and approve all such lawfully permitted acts accordingly.
7.    Use of Confidential Information of Other Persons. I represent that I have
not brought and will not bring with me to the Company or use at the Company any
proprietary information or trade secrets of any other persons or entity, unless
express written authorization from such other person or entity for their
possession and use by the Company has been obtained. I also understand that I am
not to breach any obligation of confidentiality that I have to any such person
or entity and agree to fulfill all such obligations during the period of my
affiliation with the Company.
8.    Assignment. This Agreement and the rights and obligations of the parties
hereto shall bind and inure to the benefit of any successor or successors of the
Company, including, but not limited to any purchaser of the stock or assets of
any of the Company’s businesses. Neither this Agreement nor any rights or
benefits hereunder may be assigned by me.
9.    Complete Agreement; Amendments. The foregoing is the entire agreement of
the parties with respect to the subject matter hereof and may not be amended,
supplemented, canceled or discharged except by written instrument executed by
both parties hereto.
10.    No Employment Agreement; Enforcement. I understand that nothing contained
in this Agreement shall confer upon me any right with respect to (i) the
continuation of my employment by the Company, or (ii) the terms and conditions
of my employment by the Company. Simultaneously with the execution of this
Agreement, I have entered into a separate Employment Agreement and
Non-Competition Agreement with IHS Energy Group Inc. In the event of any
conflict between the terms of this Agreement and the terms of such Employment
Agreement and Non-Competition Agreement, the terms of the Employment Agreement
and Non-Competition Agreement shall control. In the event of a breach or
threatened breach by me of any provision of this Agreement, the Company shall be
entitled to apply to any court of competent jurisdiction for a temporary and/or
permanent injunction restraining me from such breach or threatened breach, but
nothing herein contained shall be construed to preclude the Company from
pursuing any other available remedy for such breach or threatened breach in
addition to, or in lieu of, such injunctive relief. The Company shall be
entitled to recover from me its reasonable attorneys fees incurred in pursuit of
any successful claim of breach or any provision of any provision of this
agreement.
11.    Interpretation. It is my desire and intent that the provisions of this
Agreement shall be enforced to the fullest extent permissible in each
jurisdiction in which





--------------------------------------------------------------------------------





enforcement is sought. Accordingly, if any particular provision of this
Agreement is found to be invalid or unenforceable, such provision shall be
deemed to be deleted, and the remainder of this Agreement shall continue in full
force and effect.
12.    Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Colorado.

 
Accepted and agreed to as of
the date first above written by
Information Handling Services Group Inc.
  




 
By:
/s/ Steven Green
 
By:


/s/ Daniel Yergin




 
Title:
Vice President
 
Employee Name:
Daniel Yergin


 
 
 
 
 
 
(Please Print)








